                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA INC., et al.,                              ORDER RE: MOTIONS TO SEAL

                                   8                     Plaintiffs,                         Case No. 20-cv-01465-WHO (TSH)
                                                                                             Re: Dkt. Nos. 362, 364, 373, 386, 395, 402
                                   9              v.

                                  10                                                         Case No. 19-cv-03770-WHO (TSH)
                                         BGI GENOMICS CO., LTD., et al.,
                                                                                             Re: Dkt. Nos. 349, 350, 359, 365, 369, 374
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           There are a bunch of pending motions to seal that were filed in connection with discovery

                                  14   disputes. This order resolves them.

                                  15           20-1465 ECF No. 362; 19-3770 ECF No. 350. Defendants move to seal the joint

                                  16   discovery letter brief and exhibits 5 and 9, saying that Illumina designated that information as

                                  17   confidential. The motion is granted in part and denied in part. Illumina’s May 10, 2021 proposed

                                  18   redactions to the letter brief are acceptable. As that redacted letter brief has been publicly filed, no

                                  19   further action is needed with respect to that document. Illumina’s declaration does not support a

                                  20   request to seal exhibits 5 and 9. Therefore, the motion to seal is denied as to exhibits 5 and 9, and

                                  21   Defendants may file those documents in the public record no earlier than 4 days, and no later than

                                  22   10 days, after the date of this order.

                                  23           20-1465 ECF No. 364; 19-3770 ECF No. 349. Illumina moves to seal the joint discovery

                                  24   letter brief and exhibits 3-13 and 16, saying that Defendants designated that information as

                                  25   confidential. The motion is granted in part and denied in part. Defendants do not seek to seal any

                                  26   portion of exhibits 9, 10 and 16, so the motion is denied as to those documents, and Illumina may

                                  27   file them in the public record no earlier than 4 days, and no later than 10 days, after the date of this

                                  28   order. Defendants have failed to demonstrate that their May 10, 2021 proposed redactions to the
                                   1   letter brief are warranted. Their proposed redactions to exhibits 3, 4, 5, 7 and 8 are indiscriminate

                                   2   and do not represent any attempt at appropriate tailoring; the Court rejects them. For exhibit 6, the

                                   3   proposed redactions to rows 2296, 2302, 2303, 2304, 2320, 2338, 2342, 2347, 2355, 2760, 2904,

                                   4   2930, 2936, 2938, 2975, 2976, 3089, 3090, 3093, 3097, 3105, 3106, 3284, 3337 and 3340 are

                                   5   acceptable. However, the remaining redactions (i.e., redacting the words “Outside Attorneys’

                                   6   Eyes Only Information”) from the bottom of each page do not make any sense. The proposed

                                   7   redactions to exhibit 11 look like an attempt to conceal unfavorable testimony, but not anything

                                   8   genuinely confidential. Further, the party that could use this testimony against Defendants –

                                   9   Illumina – already has it. The proposed redactions to exhibit 13 have a similar quality. The Court

                                  10   rejects the proposed redactions to exhibits 11 and 13. The proposed redactions to exhibit 12 are

                                  11   acceptable. Accordingly, within 7 days of the date of this order, Illumina may file in the public

                                  12   record the joint discovery letter brief and exhibits 3, 4, 5, 7, 8, 11 and 13, and may file exhibit 6
Northern District of California
 United States District Court




                                  13   with the redactions the Court has approved.

                                  14           20-1465 ECF No. 373; 19-3770 ECF No. 359. Illumina moves to seal exhibits 3, 4, 6, 7

                                  15   and 8 to the joint discovery letter brief, saying that Defendants designated that material as

                                  16   confidential. The motion is denied. Defendants do not seek to seal any portion of exhibit 6, so

                                  17   Illumina may file it in the public record no earlier than 4 days, and no later than 10 days, after the

                                  18   date of this order. Exhibits 3, 4 and 7 are privilege logs, and Defendants propose to redact nearly

                                  19   all of the titles of the documents listed in the logs and to redact Defendants’ own confidentiality

                                  20   designations on each page. As for the titles of the documents, the proposed redactions are too

                                  21   indiscriminate. Civil Local Rule 79-5(b) requires that a request for sealing “must be narrowly

                                  22   tailored to seek sealing only of sealable material,” and Defendants’ proposed redactions to the

                                  23   titles represent no attempt at that. Further, Defendants’ proposal to prevent the public from

                                  24   knowing that Defendants designated their own privilege logs as confidential under the protective

                                  25   order is just plain strange. Illumina may file exhibits 3, 4 and 7 in the public record within 7 days

                                  26   of the date of this order.

                                  27           20-1465 ECF No. 386; 19-3770 ECF No. 365. Illumina moves to seal its objection to

                                  28   Defendants’ in camera submission, as well as exhibit 2 to the objection, saying Defendants have
                                                                                          2
                                   1   designated that material as confidential. Defendants did not file a declaration supporting the

                                   2   motion to seal, so it is denied and Illumina may file these items in the public record no sooner than

                                   3   4 days, and no later than 10 days, after the date of this order.

                                   4          20-1465 ECF No. 395; 19-3770 ECF No. 369. Illumina moves to seal portions of exhibit

                                   5   1 to its administrative motion for leave to file a reply, saying Defendants designated that

                                   6   information as confidential. The Declaration of Allyson Parks establishes that this material is

                                   7   sealable. Accordingly, this motion to seal is granted.

                                   8          20-1465 ECF No. 402; 19-3770 ECF No. 374. Defendants move to seal exhibit 1 to their

                                   9   opposition to Illumina’s administrative motion for leave to file a reply, saying the document

                                  10   contains their confidential information. However, the request is not narrowly tailored. The Court

                                  11   grants the motion to seal as to pages CGI002302357 and CGI002302364 and denies it as to the

                                  12   rest of the document. Defendants may file a redacted version in conformity with this order within
Northern District of California
 United States District Court




                                  13   7 days of the date of this order.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: June 30, 2021

                                  17
                                                                                                      THOMAS S. HIXSON
                                  18                                                                  United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
